Citation Nr: 1428345	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1977.

These matters initially came before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded this claim in June 2011 and March 2013 so that additional development of the evidence could be undertaken.  There has been substantial compliance with the mandates of the remands and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a respiratory disability that is related to his military service.






CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in May 2007 and July 2008.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records, and Social Security Administration records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In that regard, on previous remand, the RO requested that the National Personnel Records Center send any additional or separately held records pertaining to the Veteran's reported head trauma and received a response that all records were previously mailed.  There were no additional records located.  The RO also requested any available records from identified VA medical facilities, with a negative response received.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in March 2013 and March 2014.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's claimed disability were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran and representative have asserted that the March 2014 examination was inadequate because the examiner failed to conduct any diagnostics testing, such as imaging or testing lung function.  Further, the Veteran has argued that the examiner was not a pulmonary specialist.  In regards to the first complaint, the March 2014 examiner relied on imaging and diagnostic testing conducted in 2013.  Therefore, the Veteran was not prejudiced by the fact that updated diagnostics were not undertaken in 2014.
Regarding the second argument, the Board declines to find that the VA examiner was not qualified to render an opinion.  The examination report identifies the examiner as a medical doctor.  The fact that the examiner was reported to be the "clinical director of compensation and pension" does not per se mean that the examiner does not have knowledge and experience with respiratory conditions.  The Board believes that a medical doctor might have a number of areas which he or she has requisite knowledge and experience in.  It is stressed that the Board's prior remands did not direct that the examination be conducted by a particular medical specialist.  The Veteran's argument is recognized, but not found to be persuasive.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran contends that his current respiratory disability was caused or aggravated by exposure to gas chamber training in service. He alternatively claims that two injuries that occurred in service, one wherein he was thrown 10 feet in the air following a grenade explosion and the second wherein a 10-ton jeep collapsed on him, caused or aggravated his current respiratory disability. 

Service treatment records (STR) reflect that in June 1974, he was treated for an acute respiratory disease.  He also had a sore throat, headaches, and stiff neck, as well as a temperature.  A chest X-ray was negative.  On April 1977 separation examination, the Veteran reported headaches which were related to his sinusitis, in progress.  It was noted that he had scattered abdominal scars/injuries, though it was also noted on entrance examination that he had had a previous skin graft of the abdominal wall.  There are no other notations in the STRs that are pertinent to the issue on appeal.

There are no VA or private treatment records to demonstrate a continuity of respiratory symptoms from service to 2013.  Rather, when reviewing the private records related to motor vehicle accidents that occurred in 1999 and 2000, no respiratory history was noted and no diagnosis was made.

On February 2013 VA examination, the Veteran reported that he developed mild obstructive lung disease around 2003 with the need for inhalers from a single bout of bronchitis.  He used the inhalers for 6 months and had not used bronchodilators since then.  He had never smoked.  He reported that while in service, he had a severe respiratory response to gas chamber training, having been in the gas chamber three times during basic training.  The examiner reviewed the service treatment records and found one record showing that in June 1974, the Veteran had acute respiratory disease with a negative chest X-ray.  His separation examination did not show any respiratory complaints or conditions.  

Physical examination did not result in any finding of current symptoms.  Pulmonary function testing was completed but for one aspect of the test due to reported claustrophobia.  A diagnosis of asthma and pulmonary embolism was given.

Following review of the claims file, the examiner determined that it was less likely than not that the Veteran's current respiratory disorders were caused or aggravated by service.  The examiner explained that the Veteran's service records did not show any respiratory conditions, other than one instance of an acute problem, or diagnosis in service nor did they demonstrate the reported in-service events, specifically the incident of being crushed by a truck.  For example, there was no evidence of scars on the chest related to the two reported events in service, nor was there a history of fracture of the ribs in service.  The mild obstructive airway disease shown on testing was considered to not be a very good evaluation due to the resistance when performing the test.  All other respiratory tests in the file, especially following the 2000 injury, did not support any chronic or progressive respiratory condition.  Further, the examiner found that there was no convincing evidence that the two stated incidents in service occurred or that permanent injury followed.  The current chest X-ray did not show emphysema or chronic obstructive pulmonary disorder.  In conclusion, the examiner found that there was no prevailing documentation to show a connection to service.

In February 2013, the Veteran submitted a private record showing that on spirometry, moderate airway obstruction was found.  Additionally, lung volumes were reduced, indicating a concurrent restrictive process.  The diagnosis was moderate obstructive airway disease with severe restriction possible.  However, the private records do not contain any opinion on etiology.

Because the Veteran submitted evidence of a new diagnosis of a respiratory disability that differs from that found by the March 2013 VA examiner, a new opinion was necessary and the case was remanded.

At the March 2014 examination, the Veteran again reported that he started having lung trouble and sinus infections in basic training when exposed to the "gas chamber" training and his breathing problems worsened in 1977 when a heavy truck fell on him.  The Veteran also reported that he thinks he had pneumonia in the late 1970s and 1980s "every 2 years."  He reported the last time was about 4-5 years ago.  He also reported being hospitalized for 4 days.  He reported having constant sinus congestion and post-nasal drainage for many years.  He states that medicine like Claritin do not help.  He claims that his sinuses have bothered him year-round since he got out of the military.  He reported getting antibiotics for sinus infections at times, the last was about 4-5 years ago.

The current symptoms were described as a daily cough, usually with sputum of yellow or green color.  He becomes dizzy with physical activity.  He was using nebulized medication, but stopped after starting to go to VA for care in 2011.  He stated he is a lifetime nonsmoker.

The examiner noted that a pulmonary function test was performed in 2013 and resulted in a diagnosis of chronic obstructive asthma.  The examiner reported that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.
The examiner noted the diagnosis of asthma but reported that the Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months.  Also, the Veteran has not had any physician visits for required care of exacerbations.

The examiner noted the X-ray and pulmonary function test results from 2013.  The examiner reported that the Veteran "has a restriction of breathing which is presumed to be a residual of [a] previous rib fracture, spine arthritis, and or pulmonary embolism.  He has moderate obstruction, which is attributed to asthma."

The examiner concluded that the "condition claimed was less likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale provided was the following: "The available records do not show any indication of pulmonary disease until recent years.  The presence of a sinus infection in 1977 would not be likely to be the cause of his current lung condition.  Lung complaints of any kind (or in relation to his claim of being in the 'gas chamber' three times - lacking specific details of the type of gas exposure) were not mentioned in the ETS physical; further, most such exposures would be unlikely to manifest many decades later.  Injuries or complaints relating to his lungs (as he claims related to a 10-ton truck landing on him) were not mentioned at his ETS physical, and there are no post-military records to support this contention."

The only other relevant evidence in the record concerning the etiology of the Veteran's respiratory condition is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the respiratory condition at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

While the Veteran does currently suffer from a respiratory condition, the Board places great probative weight on the opinions from the 2013 and 2014 VA examinations that the Veteran's condition was less likely than not caused by his service.  Besides one notation of acute respiratory problems in service, there was no other evidence of the claimed condition in service.  Moreover, there were no complaints until several decades after service.  Thus, the examiners could not find a connection between the current condition and service.  There is no competent, credible, or probative medical evidence or medical opinion in the claims file to weigh against those VA opinions, and the Board finds the opinions to be persuasive in finding against the claim for service connection.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for a respiratory disability.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


